Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 1 of 21 PageID 620



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,
                                                         CASE NO.: 8:18-cv-02869-VMC-CPT
                          Plaintiffs,
 vs.

 CHRISTOPHER FRANKEL,

                   Defendant.
 ____________________________________/

         DECLARATION OF JORDAN SUSMAN IN SUPPORT OF PLAINTIFFS’
       OPPOSITION TO DEFENDANT’S MOTION TO COMPEL INTERROGATORY
                                ANSWERS

            Under 28 U.S.C. § 1746, I, Jordan Susman, declare that the following information

 is true:

            1.     I am over 18 years old.

            2.     I am counsel of record for Plaintiffs, Cayman Securities Clearing and Trading

 LTD, the Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities

 Corporation (collectively the “Hurry Parties”).

            3.     I have personal knowledge and am otherwise competent to testify regarding the

 information in this Declaration.

            4.     On January 4, 2019, counsel for the Hurry Parties and for Defendant Christopher

 Frankel (“Defendant”) had their Rule 26 telephonic preconference.

            5.     During this telephonic conference, I articulated the Hurry Parties’ need for a

 confidentiality agreement before confidential documents and information could be disclosed.

                                                    1
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 2 of 21 PageID 621



        6.      Defendant’s counsel, David Banker, offered to draft the confidentiality agreement

 because he was more familiar with Middle District confidentiality agreements.

        7.      It took Mr. Banker one month to circulate a draft agreement on February 4, 2019.

        8.      Counsel for both parties negotiated revisions to the draft confidentiality

 agreement and ultimately came to an agreement that all counsel deemed acceptable.

        9.      On April 17, 2019, Mr. Banker informed me that Defendant, without explanation,

 would not enter into a confidentiality agreement.

        10.     On April 22, 2019, the Hurry Parties, in a good faith effort to finalize a

 confidentiality agreement, accepted all of the material terms of the confidentiality agreement

 drafted by Defendant’s counsel.

        11.     Attached hereto as Exhibit A is a true and correct copy of my April 22, 2019,

 email to Mr. Banker, agreeing to accept the material terms of the confidentiality agreement.

        12.     Attached hereto as Exhibit B is a redline of the confidentiality agreement that

 shows the changes from what Mr. Banker had originally drafted.

        13.     Defendant, however, refused to take “yes” for an answer. On April 23, 2019, Mr.

 Banker sent me an email stating: “No need for discovery confidentiality agreement. [Defendant]

 does not agree to your revisions to discovery confidentiality which you attached [] because

 plaintiffs already have confidentiality agreements from [Defendant].”

        14.     Attached hereto as Exhibit C is a true and correct copy of Mr. Banker’s April 23,

 2019 email to me.




                                                  2
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 3 of 21 PageID 622



        I declare under penalty of perjury that the foregoing statements are true and correct.

 Executed on April 30, 2019.




                                                             _____________________________
                                                             JORDAN SUSMAN




                                                 3
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 4 of 21 PageID 623




                  EXHIBIT A
     Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 5 of 21 PageID 624


Margo Arnold

From:                               Jordan Susman
Sent:                               Monday, April 22, 2019 3:50 PM
To:                                 David C. Banker
Cc:                                 Margo Arnold; Harold D. Holder; Anita Flowers
Subject:                            RE: Frankel's request to depose John Hurry, Henry Diekmann, Joseph Walsh, and Jim
                                    Kelley
Attachments:                        Draft Confidentiality Agreement.doc



David,

In a good faith effort to break the logjam re the Confidentially Agreement and allow for the
production of documents and depositions, we’re willing to adopt your language in Paragraph 15.

Other than that, I modified Paragraph 22, so that a party has to give 14 days’ notice before filing
confidential documents and has to agree not to oppose the motion to seal.

Let me know if the attached is agreeable.

Thanks, Jordan

From: David C. Banker <dbanker@bushross.com>
Sent: Wednesday, April 17, 2019 1:56 PM
To: Jordan Susman <jsusman@harderllp.com>
Cc: Margo Arnold <marnold@harderllp.com>; Harold D. Holder <hholder@bushross.com>; Anita Flowers
<aflowers@bushross.com>
Subject: Frankel's request to depose John Hurry, Henry Diekmann, Joseph Walsh, and Jim Kelley

Jordan,

My guy has not agreed to confidentiality agreement. Give me dates for corporate representatives of Cayman, Hurry
Trust, Scottsdale, and Alpine with knowledge of the following:

    1.    Claims asserted in pre-suit demand letter;
    2.    Claims asserted in initial complaint;
    3.    Claims asserted in amended complaint;
    4.    Plaintiffs’ interrogatory responses;
    5.    Plaintiffs’ responses to request for production of documents; and
    6.    Plaintiffs’ initial disclosures.

To the extent that the plaintiffs are not designating John Hurry, Henry Diekmann, Joseph Walsh, and Jim Kelly as
corporate representatives, I will wish to depose them immediately after corporate representative depositions. Week
of April 29 or May 6 work for me. Let’s set aside 2.5 days. You can depose my guy after I depose your people.

Happy to offer one of our conference rooms for the depositions, or to set at a court reporter’s office. Let me know
week and location which work for you, and I’ll send out notices.
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 6 of 21 PageID 625




                  EXHIBIT B
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 7 of 21 PageID 626



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

          Plaintiffs,

 v.                                                          Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

          Defendant.
                                                      /


                              CONFIDENTIALITY AGREEMENT

          Discovery in the above-captioned litigation (the “Litigation”) may involve the production

 or disclosure of information which one or more of the parties may consider to be confidential,

 i.e., non-public, personal information, or proprietary business information including, without

 limitation, business plans, customer lists, financial information, and/or trade secret information

 (“Confidential Information”). To preserve the confidentiality of such Confidential Information

 and to expedite discovery, the parties, through their counsel, enter into this Confidentiality

 Agreement and agree as follows:

          Definitions:

          1.      The term “person” means any natural person, corporation, partnership, sole

 proprietorship, group, association, organization, business entity, governmental body, or agency.

          2.      The term “document” is defined broadly to include all discovery and stored

 information in any form whatsoever, including without limitation any hard-copy documents,




 {00098028;1}
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 8 of 21 PageID 627



 electronically-produced documents, production disks, answers to interrogatories, requests for

 admissions, deposition testimony, responses and disclosures made pursuant to other discovery

 devices, and all drafts, copies, transcripts, exhibits, excerpts, or summaries generated by any

 party informally or pursuant to court order.

        3.      The term “Confidential Information” means any document designated

 “Confidential” and the information contained therein.

        4.      The term “Producing Party” means any person whether a party or non-party to the

 Litigation who produces information or documents in discovery in this Litigation.

        5.      The term “Receiving Party” means any person whether a party or non-party to the

 Litigation who receives Confidential Information in connection with discovery in this Litigation.

        Designation of Confidential Information:

        6.      A Producing Party may designate any document believed in good faith to

 constitute or contain private, non-public, personal or business financial, strategic, legal, or

 personal identifying information to be “Confidential Information” in the following manner:

                (a)     In the case of a hard-copy document, by attaching the legend

 “Confidential” to each page or portion of the document deemed confidential;

                (b)     In the case of electronically-produced documents, by providing a cover

 letter identifying the bates numbers of those documents deemed confidential or by stamping or

 affixing to the case, container, label, or medium in which the document is produced the legend

 “Confidential,” and by identifying the information deemed confidential where possible by

 including the legend “Confidential” on each page or portion of the document that contains such

 information or through some other manner that reasonably enables the Receiving Party to

 identify with particularity the information so designated; or




                        {00098028;1}                                   -2-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 9 of 21 PageID 628



                (c)     In the case of depositions or other pretrial testimony, by making a

 statement on the record at the time of such disclosure, or by designating the transcript of the

 testimony and exhibits (or any portion thereof) as “Confidential” within five business days after

 counsel has received the transcript. The court reporter shall mark each page of the transcript so

 designated “Confidential” unless the entire transcript is “Confidential” in which case the first

 page of the transcript shall state: “This transcript has been designated Confidential.” The first

 page of any exhibit intended for confidential treatment shall also be designated “Confidential.”

 All depositions and other pretrial testimony shall be deemed Confidential Information until the

 expiration of the fifth business day after counsel receives a copy of the transcript thereof.

        7.      Persons not party to the Litigation may designate documents as “Confidential”

 upon execution and delivery of the Non-Disclosure Acknowledgement and Confidentiality

 Agreement attached as “Exhibit A” (“Non-Disclosure Acknowledgment”) to each undersigned

 counsel.    Any documents designated “Confidential” by such non-parties will be treated in

 accordance with the terms of this Confidentiality Agreement.

        8.      The “Confidential” designation given to a document shall apply to any copies,

 excerpts, notes, memoranda, summaries, or other documents made by anyone, other than the

 Producing Party, that quotes or reflects the contents of such document.

        9.      Any party may object to the designation of any information as “Confidential” by

 giving written notice of the objection to the Producing Party. The parties shall then confer in a

 good faith effort to resolve any dispute. If a resolution cannot be reached, the party asserting that

 any the information is not “Confidential” may file a motion with the Court requesting that the

 Court determine that the “Confidential” designation is inappropriate for the document. Until the

 Court rules on the motion or the Producing Party stipulates in writing that the document




                         {00098028;1}                                     -3-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 10 of 21 PageID 629



  previously designated “Confidential” need no longer be treated as such, the document shall be

  treated as Confidential Information and shall not be disclosed.

         10.     The failure to designate a document as Confidential shall not be deemed a wavier

  of a claim of confidentiality and shall not waive the Producing Party’s right to later designate the

  document “Confidential” with prospective effect. If a document claimed to be or to contain

  information subject to confidential treatment is inadvertently produced without designation, the

  document and all copies thereof shall be returned to the Producing Party within two days of

  written notice for its return, or immediately stamped “Confidential” as requested by the

  Producing Party.

         Restrictions on the Use of Confidential Information:

         11.     All Confidential Information shall be used by the Receiving Party solely for

  purposes of the prosecution or defense of this Litigation, including any appeals or retrials, and

  not in connection with any other litigation or judicial or regulatory proceeding or for any

  business, commercial, competitive, personal, or other purpose whatsoever. Confidential

  Information shall not be used by the Receiving Party for any purposes outside of this litigation.

         Permissible Disclosure of Confidential Information:

         12.     Confidential Information may not be disclosed or made available to any person

  other than the following:

                 (a)     The Court, its staff, and the court reporters or videographers who record

  depositions or other testimony in this Litigation;

                 (b)     Counsel for the parties who are actively involved in the prosecution or

  defense of this Litigation, whether or not counsel file an appearance in the Litigation, and their

  legal assistants, paralegals, and other support staff;

                 (c)     The parties;


                          {00098028;1}                                   -4-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 11 of 21 PageID 630



                    (d)    Outside vendors engaged by or on behalf of a party as copy services,

  document or information consultants retained to assist in the production of documents in

  connection with this action, or graphics or trial consultants;

                    (e)    Outside consultants and independent experts retained by or on behalf of a

  party to whom it is necessary that Confidential Information be shown for purposes of assisting

  counsel in this Litigation, or during any deposition of such expert or consultant as well as

  employees of such experts or consultants;

                    (f)    Any individual expressly identified in the particular confidential document

  as having authored, received, or having specific knowledge of the information contained in that

  document;

                    (g)    Potential witnesses and their counsel at depositions or court proceedings in

  the Litigation;

                    (h)    Any other person upon the written agreement of the Producing Party that

  designated the Confidential Information; and

                    (i)    Pursuant to Court Order.

         13.        No Confidential Information may not be disclosed to a person under foregoing

  paragraph 12(d) - (i) until the person to whom such information is to be disclosed reads the

  Confidentiality Agreement, and agrees in writing to be bound by its provisions by signing the

  Non-Disclosure Acknowledgment and returning it to Receiving Party’s counsel.

         14.        Undersigned counsel for each partyReceiving Party’s counsel shall maintain a file

  of all signed Non-Disclosure Acknowledgments from the persons identified in foregoing

  paragraph 12(d) - (i) that receives they disclose Confidential Information to shall maintain a file

  of all such signed Non-Disclosure Acknowledgments. Upon the Producing Party’s request




                            {00098028;1}                                   -5-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 12 of 21 PageID 631



  within thirty business days of the final disposition of this Litigation, whether by judgment,

  settlement, or otherwise, including all appeals, Receiving Party’s counsel shall provide to the

  Producing Party a list of those persons to whom the Receiving Party disclosed Confidential

  Information and a copy of the signed Non-Disclosure Acknowledgments signed by such

  personsin its file.

          15.     A Receiving Party seeking to disclose Confidential Information under paragraph

  12(h) must inform counsel for the Producing Party of the identity of the person or persons to

  whom such disclosure is to be made and identify the specific Confidential Information to be

  disclosed. The Producing Party shall have ten business days to indicate its consent to the

  disclosure. If, by the end of the ten day period, the parties are unable to agree on whether such

  consent should be granted, the Requesting Receiving Party may apply to the Court for an order

  permitting the disclosure. The parties shall continue to treat the Confidential Information at

  issue as confidential while any such application to the Court is pending.

          Maintaining the Confidentiality of Confidential Information:

          16.     Confidential Information shall be maintained and stored under the direct control

  of undersigned counsel who will be responsible for preventing any disclosure not in accordance

  with the Confidentiality Agreement.

          17.     Confidential Information shall not be disclosed or discussed by any Receiving

  Party except in accordance with the provisions of this Confidentiality Agreement. The parties

  and their respective counsel (including paralegals, assistants, and support staff) shall take all

  steps reasonably necessary to prevent any unauthorized disclosure of Confidential Information

  and make a good faith effort to ensure that any person who receives or is given access to

  Confidential Information complies with this Confidentiality Agreement.




                          {00098028;1}                                   -6-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 13 of 21 PageID 632



         18.    In the event Confidential Information is disclosed other than in a manner

  authorized by this Agreement, counsel for the party responsible for the disclosure shall promptly

  upon learning of such disclosure give notice to the Producing Party with all pertinent facts.

  Counsel shall make every effort to prevent further unauthorized disclosure including by

  retrieving all copies of the Confidential Information improperly disclosed and by securing the

  written agreement of the unauthorized recipients to be bound by the terms of this Confidentiality

  Agreement through execution of the Non-Disclosure Acknowledgment.

         19.    If additional persons become parties to this action, such parties shall not have

  access to Confidential Information until the newly joined parties or their counsel confirm in

  writing to all other parties that they have read this Confidentiality Agreement and agree to be

  bound by its terms.

         Subpoena or Request for Confidential Information in Other Matters:

         20.    Any Receiving Party served with or notified of a subpoena, order, or other request

  for Confidential Information issued by any court, administrative agency, legislative body, or

  other person or entity in another matter, shall provide counsel for each the Producing Party who

  originally produced such Confidential Informationwith written notice of the subpoena, order, or

  request together with a copy thereof promptly, but in no event later than ten days before any

  designated response date, to enable the Producing Party to oppose such subpoena, order, or

  request.

         21.      Before producing or disclosing Confidential Information pursuant to any sucha

  subpoena, order, or request, the Receiving Party shall identify notify the Producing Party of the

  Confidential Information to be disclosed, by reference to the Producing Party’s Bates numbers,

  to each Producing Party who originally produced the documents or information sought, at least

  ten days before any such disclosure.


                         {00098028;1}                                  -7-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 14 of 21 PageID 633



          Filing Confidential Information under Seal:

          22.     Before Fourteen days before Confidential Information may be filed in this

  Litigation, a party must first inform the Producing Party of the Receiving Party’sand all other

  parties to this litigation of its intention to do so, with a description of the Confidential

  Information to be filed. Any party who objects to the filing of the Confidential Information may

  move the Court for an order sealing all or part of the filing. The parties to this litigation will not

  oppose this motion.

          23.     If the Court grants the order, any Confidential Information that is authorized to be

  filed under seal shall be filed under seal in accordance with the Court’s requirements by the

  filing party.

          24.     Within sixty days of the disposition of this Litigation, each any party who has

  submitted Confidential Information for filing with the Clerk of the Court, shall move the Court to

  direct the Clerk to return such Confidential Information to the party who filed it, and upon return

  by the Clerk, the filing party shall return the Confidential Information to the party who produced

  it. Producing Party.

          Non-Termination upon Conclusion of the Litigation:

          25.     The final disposition or settlement of this Litigation shall not release any person

  who has received Confidential Information from any obligation under this Confidentiality

  Agreement. The terms and conditions of this Confidentiality Agreement shall survive and

  continue in full force and effect after the termination of the Litigation.

          26.     Within thirty days of the final disposition or settlement of this Litigation,

  including all appeals, every Receiving Party shall, at the Producing Party’s option, return or

  destroy all Confidential Information received, and any excerpts, notes, memoranda, summaries,

  or other documents made by the Receiving Party that quote or reflect the contents of such


                          {00098028;1}                                     -8-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 15 of 21 PageID 634



  documents. The Receiving Party shall further certify in writing that all such information has

  been returned or destroyed in accordance with the Producing Party’s instructions.

         27.    Notwithstanding the foregoing, counsel may retain counsel’s attorney work-

  product, any documents or pleadings filed with the Court, and one copy of any deposition

  transcripts and exhibits. Any such retained Confidential Information shall remain subject to the

  terms of this Confidentiality Agreement.

         Privileged Materials:

         28.    Nothing in this Confidentiality Agreement shall be construed to require the

  disclosure of any document counsel for either party contends is protected from disclosure by the

  attorney-client or work-product privileges or any other privilege, protection, or immunity

  recognized under the law.

         29.    The inadvertent production of a document during discovery in this action shall not

  be deemed a waiver of privilege and shall be without prejudice to the inadvertently producing

  party’s right to claim privilege as though the document had never been produced. The person in

  receipt of any such document reserves the right to challenge the assertion of privilege on other

  grounds, but may not argue the producing party waived any rights by such inadvertent

  production.

         30.    Upon written request by the inadvertently producing party, the receiving party

  shall immediately return the original document and all copies and destroy any excerpts, notes,

  memoranda, summaries, or other documents made by the receiving party that quote or reflect the

  contents of such documents. The receiving party shall further be prohibited from using the

  document or the information contained therein for any purpose or in any manner whatsoever

  unless otherwise allowed by order of the Court.




                         {00098028;1}                                  -9-
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 16 of 21 PageID 635



         Other Provisions:

         31.      The designation / non-designation of documents or information as “Confidential

  Information” under this Confidentiality Agreement is not an admission and may not be

  considered in determining whether the document or information was or was not “Confidential

  Information” under the Non-Disclosure and Confidentiality Agreement attached to the plaintiffs’

  complaint.

         32.      The purpose of this Confidentiality Agreement is to preserve the confidentiality of

  information and to expedite discovery without unnecessarily involving the Court. Nothing in

  this Agreement or the disclosure of otherwise confidential documents or information pursuant to

  this Agreement shall be construed to:

                  (a)    waive any entitlement to confidential treatment of Confidential

  Information disclosed or produced in accordance with this Confidentiality Agreement or

  constitute any admission or waiver under the rules of evidence;

                  (b)    prejudice in any way the right of a party: (i) to oppose discovery seeking

  the production of documents or information the party considers not subject to disclosure or

  otherwise improper; (ii) to seek a court determination of whether particular discovery material

  should be provided; (iii) to seek additional or different protection against, or limitation upon,

  production or dissemination of information and documents or their contents; or (iv) to object to

  the introduction into evidence of any documents or information which the party considers to be

  inadmissible;

                  (c)    relieve or otherwise modify any pre-existing obligations of a party to the

  Litigation to refrain from disclosing, using, or otherwise disseminating Confidential Information;

                  (d)    restrict in any way a Producing Party’s right to use or disclose its own

  Confidential Information; or


                          {00098028;1}                                  - 10 -
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 17 of 21 PageID 636



                 (e)     restrict the right of a party to use documents or information not obtained

  through discovery in this Litigation.

  The parties acknowledge that disclosure of information protected by this Confidentiality

  Agreement could result in irreparable harm to the Producing Party and may subject the person

  making any unauthorized disclosure to such sanctions and remedies as the Court may deem

  appropriate including without limitation injunctive relief and damages.




  AGREED TO BY:



  __________________________________
  Kenneth G. Turkel, Esquire                        David C. Banker, Esquire
  Florida Bar No. 867233                            Florida Bar No. 352977
  Shan B. Vogt, Esquire                             Harold D. Holder, Esquire
  Florida Bar No. 257620                            Florida Bar No. 118733
  BAJO | CUVA | COHEN | TURKEL                      BUSH ROSS, P.A.
  100 North Tampa Street, Suite 1900                P.O. Box 3913
  Tampa, FL 22602                                   Tampa, FL 33601
  Telephone: 813-443-2199                           Telephone: 813-224-9255
  Email: kturkel@bajocuva.com and                   Email: dbanker@bushross.com;
  svogt@bajocuva.com                                hholder@bushross.com; and
                                                    aflowers@bushross.com


  Dated:______________________________              Dated: __________________________

                                                    Counsel for Defendant

  ____________________________________
  Charles J. Harder, Esquire
  Jordan Susman, Esquire
  HARDER LLP
  132 South Rodeo Drive, Fourth Floor
  Beverly Hills, CA 90212-2406
  Telephone: 424-203-1600
  Email: charder@harderllp.com and
  jsusman@harderllp.com



                         {00098028;1}                                  - 11 -
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 18 of 21 PageID 637




  Dated:________________________________

  Co-Counsel for Plaintiffs




                        {00098028;1}                   - 12 -
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 19 of 21 PageID 638



                                           EXHIBIT “A”

                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

           Plaintiffs,

  v.                                                          Case No. 8:18-cv-02869-VMC-CPT

  CHRISTOPHER FRANKEL,

           Defendant.
                                                        /


                          NON-DISCLOSURE ACKNOWLEDGMENT
                           AND CONFIDENTIALITY AGREEMENT


          I, _____________________, reside at _______________________________________
  and, after being first duly sworn, declare as follows:

           I have read, fully understand, and agree to comply with and be bound by the provisions of
  the attached Confidentiality Agreement entered into by the parties in the above-captioned
  litigation. I promise that I will not in any way, directly or indirectly, reveal Confidential
  Information disclosed to me to any person or entity except in strict compliance with the
  provisions of the Agreement. I understand that I am given access to Confidential Information
  solely for purposes of this litigation and that I am not to use such information for any other
  purpose whatsoever. I will return all Confidential Information and copies in my possession to
  counsel from whom I received them within fifteen days of any request for their return.

          I agree to submit to the jurisdiction of the United States District Court for the Middle
  District of Florida for the purpose of the enforcement of this Confidentiality Agreement.


                                               Signature:

                                               Print Name:

                                               Dated:


  {00098028;1}
Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 20 of 21 PageID 639




                  EXHIBIT C
     Case 8:18-cv-02869-VMC-CPT Document 51-1 Filed 04/30/19 Page 21 of 21 PageID 640


Margo Arnold

From:                                David C. Banker <dbanker@bushross.com>
Sent:                                Tuesday, April 23, 2019 11:06 AM
To:                                  Jordan Susman
Cc:                                  Margo Arnold; Harold D. Holder; Anita Flowers
Subject:                             Frankel's request to depose John Hurry, Henry Diekmann, Joseph Walsh, and Jim Kelley


Jordan,

No logjam to break. Plaintiffs already have 2 confidentiality agreements (attached to their amended complaint). No
need for discovery confidentiality agreement. My guy does not agree to your revisions to discovery confidentiality
which you attached (because plaintiffs already have confidentiality agreements from Frankel and for the reasons
explained in Frankel’s motion to compel at p. 8).

Please have plaintiffs produce documents and agree to dates for corporate representative depositions on the topics
listed in my April 17 email below.

Thanks.



David C. Banker, Esq.
Board Certified Civil Trial Lawyer
Bush Ross, P.A.
1801 North Highland Avenue
Tampa, Florida 33602-2656
(813) 224-9255 [Phone]
(813) 223-9620 [Fax]
(813) 204-6411 [Direct Line]
dbanker@bushross.com
www.bushross.com
Mailing Address:
Post Office Box 3913
Tampa, Florida 33601-3913




Privileged and Confidential: Unless otherwise indicated or obvious from the nature of the transmittal, the information
contained in this message is privileged and/or confidential information intended solely for the use of the addressee. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication or any of the
information in it is strictly prohibited. If you have received this communication in error, please advise the sender by reply
e-mail and then delete the message. Thank you.


From: Jordan Susman [mailto:jsusman@harderllp.com]
Sent: Monday, April 22, 2019 6:50 PM
To: David C. Banker
Cc: Margo Arnold; Harold D. Holder; Anita Flowers
Subject: RE: Frankel's request to depose John Hurry, Henry Diekmann, Joseph Walsh, and Jim Kelley

"External Email"


David,
